DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the term recesses, identified as item 12, is mistakenly identified as item 13 in several instances.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 12, 20, 22, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “A handheld electric power tool that is adapted to be driven in oscillation” renders the claim indefinite, as it implies that the entirety of the tool is somehow modified to be driven in oscillation.  This is not an accurate description of the use and design of the tool.  Rather, the tool itself remains stationary (relatively), while oscillating a bit or cutting blade.  In the interest of compact prosecution, the Examiner will interpret this as any tool capable of providing a driving function to move a bit or blade in at least two directions (forward and reverse). 

Regarding claim 12, the limitation “the encoding produced by the at least one recess is designed such that a placement of an attachment only takes place in a position that is not normally employed for use of the attachment” renders the claim indefinite, as the claim describes an impossibility.  Quite literally the claim states that the attachment can only be attached in a position that is not used for attaching the attachment.  In the interest of compact prosecution, the Examiner will interpret this claim as “the placement of the attachment will occur in a position normally employed for use of the attachment”.

Regarding claim 20, the limitation “the annular band” lacks antecedent basis.

Regarding claim 22, the limitation “the detent lugs” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-8, and 10-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman, (US 2012/0073410).

Regarding claim 1, Hoffman discloses: A handheld electric power tool (Fig.1, combination power tool 10) that is adapted to be driven in oscillation (see 112b above), the handheld electric power tool comprising: 

a housing ([0038], “the outside housing”); and 

a drive ([0033], “an electric motor or pneumatic motor”) arranged in the housing for driving a toolholder, which is arranged on a tool shaft ([0033], “The power screwdriver 20 can be one of many different models made by various manufacturers, and their common characteristic is that they have an output shaft that can drive a fastener”) coupled to the drive and on which a tool is detachably installed, 

wherein the tool shaft is accommodated in an output unit ([0038], “output end portion 40 of the tool”), which includes a gearhead accommodated in a gearhead housing ([0033], “The forward portion of the screwdriver is generally designated by the reference numeral 40, which connects to the interface 100.”), and 

wherein a collar (Figs. 4a-4d, adapter 110), which is designed so as to make possible a tool-free seating of an attachment (Fig. 1, attachment 50) in an installation direction oriented parallel to a longitudinal axis of the gearhead, is formed on the output unit.

Regarding claim 2, Hoffman discloses: the collar (Figs. 4a-4d, adapter 110) is associated with the gearhead or the gearhead housing ([0033], “The forward portion of the screwdriver is generally designated by the reference numeral 40, which connects to the interface 100.”).

Regarding claim 4, Hoffman discloses: the collar (Figs. 4a-4d, adapter 110) has a cylindrical cross section (Figs. 4a-4d clearly show the cylindrical cross section).

Regarding claim 5, Hoffman discloses: the collar (Figs. 4a-4d, adapter 110) is delimited at its end pointing toward the toolholder by a collet (There does not appear to be any device that fits the description of a collet in the current application.  As such, the Examiner is required to interpret the claimed limitation in accordance with the actuality of the situation.  As such, the connector portion of the adapter meets the claim limitation, as it performs the same function in the same manner.  This is described best by the surfaces described in paragraphs [0038-0040])).

Regarding claim 6, Hoffman discloses: at least one recess (Figs. 4a-4d, grooves 124) is formed on the collet to produce an encoding ([0039] “As can be seen in many of the views of FIG. 4, the outer diameter formed at surfaces 122 has multiple longitudinal grooves 124 between multiple segmented surfaces 122. This series of grooves and segmented surfaces forms a virtual outer diameter ring that is generally designated by the reference numeral 120 on FIG. 4C. The segmented surfaces 122 work as "sliding surfaces," because they will allow a detent spring (not seen in this view) to slide across each of those surfaces 122 until the detent spring reaches one of the grooves 124.”).

Regarding claim 7, Hoffman discloses: the at least one recess (Figs. 4a-4d, grooves 124) is provided in multiple instances.

Regarding claim 8, Hoffman discloses: the number of recesses  (Figs. 4a-4d, grooves 124) is 2 or more, greater than 4 or more, greater than 6 or more, 14 or fewer, 12 or fewer, 10 or fewer, or is 8 (there are a total of 12 grooves as shown in Figures 4b). 

Regarding claim 10, Hoffman discloses: the encoding has mirror-image symmetry about a plane of symmetry that is spanned by a housing longitudinal axis of the housing and the longitudinal axis of the gearhead (as seen in Figure 4b, the grooves 124 are arranged in such a fashion that they are symmetrical in every possible bisecting plane that evenly splits the collet).

Regarding claim 11, Hoffman discloses: at least one of the recesses is intersected by the plane of symmetry (see Examiner Illustration 1).

    PNG
    media_image1.png
    151
    238
    media_image1.png
    Greyscale

(see Examiner Illustration 1)

Regarding claim 12, Hoffman discloses: the encoding produced by the at least one recess is designed such that a placement of an attachment only takes place in a position that is not normally employed for use of the attachment (Figure 12 shows the attachment correctly aligned with the encoding and recesses).

Regarding claim 13, Hoffman discloses: the end of the collar (Figs. 4a-4d, adapter 110) pointing away from the toolholder is delimited by an annular band (Figs. 5a-5d, Detent spring 150).

Regarding claim 14, Hoffman discloses: detent seats  (Figs. 4a-4d, grooves 124) are formed in the collar (Figs. 4a-4d, adapter 110).

Regarding claim 15, Hoffman discloses: an auxiliary ring (Fig. 8, ring portion 48) with which an attachment  (Fig. 1, attachment 50) is connected in a rotationally fixed manner, is associated with the collar in a freely rotatable and axially fixed manner (Figs. 10-12 clearly show the interconnection of the attachment and the collar in a manner which meets the claim limitations).

Regarding claim 16, Hoffman discloses: the auxiliary ring (Fig. 8, ring portion 48)  has a radial opening (Fig. 8, slotted opening 49).

Regarding claim 17, Hoffman discloses: at least one radial projection (Figs. 8-11, protruding surface 152) is associated with the auxiliary ring (Fig. 8, ring portion 48)  on its end pointing toward the toolholder.

Regarding claim 18, Hoffman discloses: at least one detent lug (Figs. 8-11, protruding surface 152) is associated with the auxiliary ring (Fig. 8, ring portion 48).

Regarding claim 19, Hoffman discloses: an annular shoulder ([0067], “a "thicker" portion 42 that can be clearly seen on FIG. 10. This larger diameter portion 42 provides end stops, if needed, for the distal end portions 164 and 166 of the detent spring 150. “) is associated with the auxiliary ring (Fig. 8, ring portion 48) on its end pointing away from the toolholder.

Regarding claim 20, Hoffman discloses: the annular shoulder ([0067]) at least partially covers the annular band (Figs. 5a-5d, Detent spring 150).

Regarding claim 21, Hoffman discloses: A combination of a handheld electric power (Fig.1, combination power tool 10) tool according to claim 1 and an attachment (Fig. 1, attachment 50) that is detachably accommodated on the collar (Figs. 4a-4d, adapter 110) of the gearhead housing, wherein the attachment has a hollow cylindrical mounting section (Fig. 8, ring portion 48) that is adapted to be coupled to the collar.

Regarding claim 22, Hoffman discloses: a plurality of projections for interaction with the recesses of the collar (Figs. 9-12, multiple longitudinal grooves 124), a plurality of locking gates for interaction with the radial projections formed on the auxiliary ring (Figs. 9-12, multiple longitudinal grooves 124), or detent openings (Figs. 9-12, multiple longitudinal grooves 124) for interaction with the detent lugs  (Figs. 8-11, protruding surface 152) formed on the auxiliary ring (Fig. 8, ring portion 48) are formed on an inner side of the hollow cylindrical mounting section. 

Regarding claim 23, Hoffman discloses: the attachment is a suction device, a depth stop, or a table support (This limitation represents an intended use of the attachment device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2012/0073410).

Regarding claim 3, Hoffman discloses the device of claim 1.  Hoffman does not explicitly disclose: “the collar is formed as a single piece with the gearhead or the gearhead housing”.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the collar with the gearhead or gearhead housing as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, paragraph [0015], while the applicant has described several benefits of this integration (ease of installation and reduction of costs), applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 9, Hoffman discloses the device of claims 1, 5 and 6.

Hoffman does not explicitly disclose: “an angular range of the total of the recesses is between 40° and 90°, or is 60°”.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the optimum range of the angular range of the recesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0043], the applicant has not disclosed any criticality for the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731